  Case 15-11784      Doc 38   Filed 03/13/20 Entered 03/17/20 07:16:50           Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:    15-11784
                                           )
ADRIANA GONZALEZ                           )               Chapter: 13
                                           )
                                                           Honorable LaShonda Hunt
                                           )
                                           )               Joliet
              Debtor(s)                    )
                       ORDER VACATING FEBRUARY 14, 2020 ORDER
                        GRANTING TRUSTEE'S MOTION TO DISMISS

       This cause coming before the Court on Debtor' Motion to Vacate February 14, 2020 Order
Granting Trustee's Motion to Dismiss Case for Failure to Make Plan Payments; the Court being fully
advised in the premises and having jurisdiction of the subject matter, IT IS HEREBY ORDERED:

 1. The Court's February 14, 2020 Order Granting Trustee's Motion to Dismiss Case for Failure to
Make Plan Payments is vacated.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: March 13, 2020                                            United States Bankruptcy Judge

 Prepared by:
 Joseph S. Davidson
 SULAIMAN LAW GROUP, LTD.
 2500 South Highland Avenue
 Suite 200
 Lombard, Illinois 60148
 +1 630-575-8181
 jdavidson@sulaimanlaw.com
